DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 1, 13, 25, 37 (and their respective dependent claims) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1, 13, 25, 37 (and their respective dependent claims), the claimed “thickness gradient” is vague and indefinite. By definition, a “gradient” can be “the rate of regular or graded ascent”” or “a part sloping upward or downward” or “the change in value of a quantity with a change in a given variable” (Merriam-Webster dicitionary). All the definitions would require some form of change in the thickness in order to be a “thickness gradient”. However, applicant has not claimed that the thickness is non-constant i.e. that there is some thickness change in the volume in order to produce a thickness gradient. Additionally, in paragraph 0050, applicant states “gradient (the direction of greatest slope)” which renders the claim vague and indefinite. By definition a “gradient” just requires some change in value but need not be the greatest slope. It is therefore not clear if the “gradient thickness” is referring to any portion of the thickness profile in which the thickness changes i.e. “a thickness gradient” or if applicant means a specific portion of the thickness profile having the greatest thickness change within changes of thickness of volume of lens material. Additionally, if changes and is derived from one or more eyelid profiles such that a thickness gradient being at least a portion of thickness change of at least a portion of the volume of lens material is oriented to be orthogonal to a target eyelid margin shape”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerligand publication number 2013/0077045 (Gerligand’045). 

With respect to claim 1, Gergiland’045 discloses the limitations therein as set forth above. Regardless, applicant does not appear to be claiming any structure of an ophthalmic lens that would distinguish from any known ophthalmic lens. For example, any contact lens (or eyeglass lens for that matter) will inherently have at least some 
Additionally, with respect to claim 1, the claimed deriving of the thickness profile from an eyelid profile is merely a product by process limitation. It has been held that the presence of process limitations in a product claim, which product does not otherwise distinguish over the prior art, cannot impart patentability to the product. In re Stevens 135 USPQ 656 (CCPA 1965). Additionally, it has been held that the patentability of a product does not depend upon its method of production. If the product by process claim is the same or obvious from a product of the prior art, then the claim is unpatentable even though the product was made by a different process. In re Thorpe USPQ 964, 966 (Fed Cir 1985). 
With respect to claims 2-5 and Gerligand’045, the claimed eyelid profile derived from biometric data of a population of eyes associated with a position or shape of an eyelid margin or in a target position of gaze or in a plurality of positions of gaze or in one or more stages of blink are again claiming the process by which the lens is derived. These are merely product by process limitations and would not distinguish over Gerligand’045 for the same reasons set forth in the rejection of claim 1 above. 
With respect to claims 6-8 and Gerligand’045, the claimed eyelid profile derived from biometric data of at least one eye associated with a position or shape of an eyelid margin or in a target position of gaze or in a plurality of positions of gaze are again claiming the process by which the lens is derived. These are merely product by process limitations and would not distinguish over Gerligand’045 for the same reasons set forth in the rejection of claim 1 above. Regardless, Gerligand’045 discloses the satisfaction of these claimed limitations (see Gerligand’045 rejections of claims 18-20 below). 
With respect to claim 9, Gerligand’045 further discloses the volume of material associated with the thickness profile associated with a stabilization zone (abstract, paragraph 0069).  
With respect to claim 10, Gerligand’045 further discloses the volume comprising an annulus volume of material between an edge of the contact lens and an optical zone radius (paragraph 0011, 0029, 0039).
With respect to claim 11, Gerligand’045 further discloses the optical zone radius between 3 and 5mm from the center of the ophthalmic lens (paragraph 0059, front optical zone diameter of 8.5 mm i.e. optical zone radius of 4.25mm).
With respect to claim 12 and Gerligand’045, any small portion of thickness change between the edge and a radius of 1-300 microns that has a thickness change, no matter how small, perpendicular to a portion of the eyelid margin will read on this limitation.


	With respect to claim 15, Gerligand’045 further discloses the eyelid profiles comprising biometric data associated a population of eyes in a target position of gaze (paragraphs 0012, 0008, 0081, 0089, claim 5). 
	With respect to claim 16, Gerligand’045 further discloses the eyelid profiles comprising biometric data associated a population of eyes in a plurality of positions of gaze (paragraphs 0012, 0008, 0081, 0089, claim 5).
	With respect to claim 17, Gerligand’045 further discloses the eyelid profiles comprising biometric data associated a population of eyes in one or more stages of blink (paragraphs 0012, 0049, 0081, 0084-0085, 0089). 
	With respect to claim 18, Gerligand’045 further discloses the eyelid profiles comprising biometric data associated with one or more of a position or shape of an eyelid margin of at least one eye (paragraphs 0012, 0031-0032, 0081, 0089).
	With respect to claim 19, Gerligand’045 further discloses the eyelid profiles comprising biometric data associated at least one eye in a target position of gaze (paragraphs 0012, 0008, 0081, 0089, claim 5). 
	With respect to claim 20, Gerligand’045 further discloses the eyelid profiles comprising biometric data associated at least one eye in a plurality of positions of gaze (paragraphs 0012, 0008, 0081, 0089, claim 5).
	With respect to claim 21, Gerligand’045 further discloses the thickness profile associated with a stabilization zone (abstract, paragraph 0069). 

	With respect to claim 23, Gerligand’045 further discloses the optical zone radius between 3 and 5mm from the center of the ophthalmic lens (paragraph 0059, front optical zone diameter of 8.5 mm i.e. optical zone radius of 4.25mm). 
	With respect to claim 24 and Gerligand’045, applicant is claiming that the portion of the volume can be as low as 1 micron from the  edge of the ophthalmic lens and as such, the stabilization zone of Gerligand’045 will inherently not be at the exact edge of the lens and therefore will inherently be at least 1 micron from the edge of the lens.
With respect to claim 25, Gerligand’045 discloses the method as claimed including the limitation of the volume of lens material as substantially orthogonal to the target eyelid margin shape for the same reasons set forth in the rejection by Gerligand’045 of claim 13 above. 
 With respect to claims 26-29 and Gerligand’045, these claims are rejected for the same reasons set forth above with respect to the rejections by Gerligand’045 of claims 14-17 above.   
With respect to claims 30-32 and Gerligand’045, these claims are rejected for the same reasons set forth above with respect to the rejections by Gerligand’045 of claims 18-20 above.   
With respect to claims 33 and Gerligand’045, this claim is rejected for the same reasons set forth above with respect to the rejection by Gerligand’045 of claim 21 above.   

With respect to claims 35 and Gerligand’045, this claim is rejected for the same reasons set forth above with respect to the rejection by Gerligand’045 of claim 23 above.   
With respect to claims 36 and Gerligand’045, this claim is rejected for the same reasons set forth above with respect to the rejection by Gerligand’045 of claim 24 above.   
With respect to claim 37, Gerligand’045 discloses the limitations including the limitation of the volume of lens material as substantially orthogonal to the target eyelid margin shape for the same reasons set forth in the rejection by Gerligand’045 of claim 1 above. 
With respect to claims 38-41 and Gerligand’045, these claims are rejected for the same reasons set forth above with respect to the rejections by Gerligand’045 of claims 2-5 above.   
With respect to claims 42-44 and Gerligand’045, these claims are rejected for the same reasons set forth above with respect to the rejections by Gerligand’045 of claims 6-8 above.   
With respect to claims 45 and Gerligand’045, this claim is rejected for the same reasons set forth above with respect to the rejection by Gerligand’045 of claim 9 above.   

With respect to claims 47 and Gerligand’045, this claim is rejected for the same reasons set forth above with respect to the rejection by Gerligand’045 of claim 11 above.   
With respect to claims 48 and Gerligand’045, this claim is rejected for the same reasons set forth above with respect to the rejection by Gerligand’045 of claim 12 above.   
With respect to claims 49 and Gerligand’045, this claim is rejected for the same reasons set forth above with respect to the rejection by Gerligand’045 of claims 1 and 37 above.    
Claim(s) 1-12, 37-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernstein patent number 6,109,749.
With respect to claim 1, Bernstein discloses an ophthalmic lens (abstract, figs 2 and 3); comprising a first surface (figs 2 and 4, the front surface); a second surface disposed opposite to the first surface (figs 2 and 4, the rear surface); a volume of material between (figs 2 and 4, any portion of the material between the front and rear surfaces such as any portion of zone 4 or any portion of zone 5); a thickness gradient (see figs 2 and 4) i.e. any changing portion of thickness between the front and rear surface, no matter how small, that is oriented to be perpendicular to an small amount of eyelid margin shape, no matter how small can be considered as the “thickness gradient of at least a portion of the volume being oriented to be orthogonal to a target eyelid 
With respect to claim 1, Bernstein discloses the limitations therein as set forth above. Regardless, with respect to claim 1, applicant does not appear to be claiming any structure of an ophthalmic lens that would distinguish from any known ophthalmic lens. For example, any contact lens (or eyeglass lens for that matter) will inherently have at least some small portion of thickness changes of lens material volume at some location of the lens (i.e. its “thickness gradient”) as being orthogonal to at least some small portion of someone’s eyelid profile of at least one person within the world. Additionally, any target margin shape can inherently be derived to be orthogonal to a portion of the lens thickness at some location of the lens. As such, applicant is apparently claiming a first surface, a second surface and a volume of material between (which is every known ophthalmic lens) while the claimed thickness profile limitations would be inherent to any known ophthalmic lens for the reasons set forth above. 
Additionally, with respect to claim 1, the claimed deriving of the thickness profile from an eyelid profile is merely a product by process limitation. It has been held that the presence of process limitations in a product claim, which product does not otherwise distinguish over the prior art, cannot impart patentability to the product. In re Stevens 135 USPQ 656 (CCPA 1965). Additionally, it has been held that the patentability of a product does not depend upon its method of production. If the product by process claim 
With respect to claims 2-5, the claimed eyelid profile derived from biometric data of a population of eyes associated with a position or shape of an eyelid margin or in a target position of gaze or in a plurality of positions of gaze or in one or more stages of blink are again claiming the process by which the lens is derived. These are merely product by process limitations and would not distinguish over Bernstein for the same reasons set forth in the rejection of claim 1 above. 
With respect to claims 6-8, the claimed eyelid profile derived from biometric data of at least one eye associated with a position or shape of an eyelid margin or in a target position of gaze or in a plurality of positions of gaze are again claiming the process by which the lens is derived. These are merely product by process limitations and would not distinguish over Bernstein for the same reasons set forth in the rejection of claim 1 above. 
With respect to claim 9, Bernstein further discloses the volume of material associated with the thickness profile associated with a stabilization zone (figs 2, 4, any changing thickness gradient within zone 4 or zone 5 as a stabilization zone). 
With respect to claim 10, Bernstein further discloses portion of volume comprising an annulus between an edge and an optical zone radius (figs 2, 4, any small changing thickness gradient within zone 4 that is perpendicular to the eyelid margin as the claimed “annulus volume”); and zone 4 is disposed between the edge of the lens 
With respect to claim 11, Bernstein further discloses central optical zone radius between 3 and 5 mm (fig 2, column 3, lines 25-35, the radius of zone 1 = 3.375 mm). 
With respect to claim 12 and Bernstein, any small portion of thickness change between the edge and a radius of 1-300 microns that has a thickness change, no matter how small, perpendicular to a portion of the eyelid margin will read on this limitation.
With respect to claim 37, Bernstein discloses the limitations including the limitation of the volume of lens material as substantially orthogonal to the target eyelid margin shape for the same reasons set forth in the rejection by Bernstein of claim 1 above. 
With respect to claims 38-41, these claims are rejected for the same reasons set forth above with respect to the rejections by Bernstein of claims 2-5 above.   
With respect to claims 42-44, these claims are rejected for the same reasons set forth above with respect to the rejections by Bernstein of claims 6-8 above.   
With respect to claims 45, this claim is rejected for the same reasons set forth above with respect to the rejection by Bernstein of claim 9 above.   
With respect to claims 46, this claim is rejected for the same reasons set forth above with respect to the rejection by Bernstein of claim 10 above.   
With respect to claims 47, this claim is rejected for the same reasons set forth above with respect to the rejection by Bernstein of claim 11 above.   
With respect to claims 48, this claim is rejected for the same reasons set forth above with respect to the rejection by Bernstein of claim 12 above.   
.   
Claim(s) 1-10, 12, 37-46, 48-49 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerligand publication number 2017/0139231 (Gerligand’231).
With respect to claim 1, Gerligand’231 discloses an ophthalmic lens (abstract, figs 2 and 3); comprising a first surface (figs 1F, 1G, the front surface); a second surface disposed opposite to the first surface (figs 1F and 1G, the rear surface); a volume of material between (fig 1G, any portion of the material between the front and rear surfaces); a thickness gradient (fig 1G) i.e. any changing portion of thickness between the front and rear surface, no matter how small, that is oriented to be perpendicular to an small amount of eyelid margin shape, no matter how small can be considered as the “thickness gradient of at least a portion of the volume being oriented to be orthogonal to a target eyelid margin shape”. Additionally, as per fig 1F, the rim of the eyelid and the lower truncated portion of the lens are evenly matched with each other. Therefore, the thickness gradient i.e. the thickness change in the bottom portion of fig 1G and the same thickness change of fig 1F being the thickness of the lens in the Z axis (going into and out of the page) as disclosed will be orthogonal to the bottom lid margin as per fig 1F. Furthermore, the disclosed eyelid margin shape can inherently be considered as a “target eyelid margin shape”. 
With respect to claim 1, Gergiland’231 discloses the limitations therein as set forth above. Regardless, with respect to claim 1 and Gerligand’231, applicant does not appear to be claiming any structure of an ophthalmic lens that would distinguish from any known ophthalmic lens. For example, any contact lens (or eyeglass lens for that 
Additionally, with respect to claim 1, the claimed deriving of the thickness profile from an eyelid profile is merely a product by process limitation. It has been held that the presence of process limitations in a product claim, which product does not otherwise distinguish over the prior art, cannot impart patentability to the product. In re Stevens 135 USPQ 656 (CCPA 1965). Additionally, it has been held that the patentability of a product does not depend upon its method of production. If the product by process claim is the same or obvious from a product of the prior art, then the claim is unpatentable even though the product was made by a different process. In re Thorpe USPQ 964, 966 (Fed Cir 1985). 
With respect to claims 2-5 and Gerligand’231, the claimed eyelid profile derived from biometric data of a population of eyes associated with a position or shape of an eyelid margin or in a target position of gaze or in a plurality of positions of gaze or in one or more stages of blink are again claiming the process by which the lens is derived. 
With respect to claims 6-8 and Gerligand’231, the claimed eyelid profile derived from biometric data of at least one eye associated with a position or shape of an eyelid margin or in a target position of gaze or in a plurality of positions of gaze are again claiming the process by which the lens is derived. These are merely product by process limitations and would not distinguish over Gerligand’231 for the same reasons set forth in the rejection of claim 1 above. 
With respect to claim 9, Gerligand’231 further discloses the volume of material associated with the thickness profile associated with a stabilization zone (fig 1G, the bottom stabilization zone). 
With respect to claim 10, Gerligand’231 further discloses portion of volume comprising an annulus between an edge and an optical zone radius (figs 1F and 1G, any small changing thickness gradient near the edge but not at the edge as the claimed “annulus volume”). 
With respect to claim 12 and Gerligand’231, any small portion of thickness change between the edge and a radius of 1-300 microns that has a thickness change, no matter how small, perpendicular to a portion of the eyelid margin will read on this limitation.
With respect to claim 37, Gerligand’231 discloses the limitations including the limitation of the volume of lens material as substantially orthogonal to the target eyelid margin shape for the same reasons set forth in the rejection by Gerligand’231 of claim 1 above. 

With respect to claims 42-44, these claims are rejected for the same reasons set forth above with respect to the rejections by Gerligand’231 of claims 6-8 above.   
With respect to claims 45, this claim is rejected for the same reasons set forth above with respect to the rejection by Gerligand’231 of claim 9 above.   
With respect to claims 46, this claim is rejected for the same reasons set forth above with respect to the rejection by Gerligand’231 of claim 10 above.   
With respect to claims 48, this claim is rejected for the same reasons set forth above with respect to the rejection by Gerligand’231 of claim 12 above.   
With respect to claims 49, this claim is rejected for the same reasons set forth above with respect to the rejection by Gerligand’231 of claims 1 and 37 above.   
Prior Art Citations
	Hare publication number 2008/0097600, Lindacher publication number 2004/0017542 Kennedy publication number 2018/0088351, and Thompson publication number 2016/0131924 are being cited herein to show additional ophthalmic lenses that would have also read on at least independent claims 1 and 37 (and many of their dependent claims as well), however, such rejections would have been repetitive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337.  The examiner can normally be reached on Mon-Fri 7:00am to 3:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        April 22, 2021